J-S34018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: K.W., A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: J.D.E., MOTHER              :
                                        :
                                        :
                                        :
                                        :   No. 584 WDA 2022

                 Appeal from the Order Entered April 19, 2022
              In the Court of Common Pleas of Allegheny County
                  Orphans’ Court at CP-02-AP-0000228-2021

 IN THE INTEREST OF: K.W., A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: J.D.E., MOTHER              :
                                        :
                                        :
                                        :
                                        :   No. 586 WDA 2022

                 Appeal from the Order Entered April 19, 2022
              In the Court of Common Pleas of Allegheny County
                  Orphans’ Court at CP-02-AP-0000229-2021

 IN THE INTEREST OF: M.W., A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: J.D.E., MOTHER              :
                                        :
                                        :
                                        :
                                        :   No. 587 WDA 2022

                 Appeal from the Order Entered April 19, 2022
              In the Court of Common Pleas of Allegheny County
                  Orphans’ Court at CP-02-AP-0000230-2021
J-S34018-22


BEFORE:      DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                                  OCTOBER 21, 2022

        J.D.E. (Mother) appeals from the orders involuntarily terminating her

parental rights to her three daughters, K.W., K.L.W. (a/k/a K.W.), and M.W.1

Upon review, we affirm.

        K.W., K.L.W. and M.W. (Children) are the three youngest of Mother’s

eight children. K.W. and K.L.W. are twins, born in October 2018; M.W. was

born in May 2020. The family has been involved with the Allegheny County

Office of Children, Youth & Families (CYF) since 2001. The orphans’ court

explained:

              Mother and Father have a lengthy history with CYF in
        Allegheny County. Their oldest child was born on August 17,
        2001, and CYF referrals date back to 2001, when he was a baby
        and removed from their care. Beginning in 2008, the referrals to
        CYF became more “consistent,” according to the caseworker. In
        March 2018, CYF received a referral that the parents’ oldest child
        was locked up inside the home and was not “let out to go to school,
        use the bathroom, shower or eat.” Their oldest child was removed
        from their home and a corresponding Childline [report], for
        unreasonably restraining or confining a child, was subsequently
        indicated. CYF filed a petition for dependency on the oldest child
        and three other children [not K.W., K.L.W. or M.W.] that were
        residing in the home at the time. The oldest child was adjudicated
        dependent and CYF withdrew the petitions on the three other
        children in July 2018. Because the oldest child was dependent,
        CYF remained active with the family and provided various
        services, which included bus tickets to assist with transportation
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The orphans’ court also terminated the parental rights of L.C.W. (Father),
who has appealed at 570 WDA 2022, 571 WDA 2022, and 572 WDA 2022.
This Court consolidated Father’s appeals on May 31, 2022, and listed Father’s
appeal for disposition by this panel on October 3, 2022.

                                           -2-
J-S34018-22


     needs. The caseworker testified that fifty tickets were requested
     and provided in October 2018, which corresponded to when []
     K.W. and K.L.W. were born.

           In late November 2019, CYF received a referral from
     Children’s Hospital regarding the twins. Dr. Adelaide Eichman, a
     stipulated expert in child abuse and pediatrics, testified about her
     involvement with K.W. and K.L.W. at the time of their admission
     to Children’s Hospital of Pittsburgh on November 26, 2019. Dr.
     Eichman testified that upon examination,

           the twins were 13 months old. The girls were quite
           small. They weighed about 11 pounds, which is
           roughly the size of a two-month-old. So the girls were
           very tiny in terms of height and weight. They had
           badly controlled eczema on their skin. And the girls
           were developmentally delayed. They were at the level
           of a nine-month-old, approximately, at that point.

            The twins were also found to have Vitamin D deficient
     rickets, which per Dr. Eichman, is a bone condition caused by a
     lack of Vitamin D in their diet prior to the hospital admission. Dr.
     Eichman testified that she recommended hospitalization for two
     reasons. Dr. Eichman said that the twins were so malnourished
     that they exhibited signs of refeeding syndrome, due to electrolyte
     abnormalities, which required the refeeding to be done slowly and
     carefully. Dr. Eichman also recommended hospitalization to
     ensure that the twins did not have an underlying medical condition
     that was the cause of their low weight. Parents were not receptive
     to the twins being hospitalized, per Dr. Eichman.

             Dr. Eichman testified her medical conclusion was that the
     twins did not have a medical condition that prevented them from
     gaining weight and that their low weight was a result of an
     inadequate diet. Mother told Dr. Eichman when the twins were
     initially hospitalized, that the twins were breastfeeding every two
     hours, that they were on a vegan diet but ate chicken fingers, and
     Mother was giving them some kind of supplement. Dr. Eichman
     testified that Mother stated “she kept herself alkalined” but Dr.
     Eichman was not familiar with what kind of diet that was.

           Dr. Eichman stated that the twins did not have celiac
     disease. Additionally, the eczema that they had, while a common
     skin condition, was not well-controlled and as a result[,] the twins

                                    -3-
J-S34018-22


     were scratching quite a bit until it cracked and bled. Dr. Eichman
     also testified that the children each functioned with the
     developmental abilities of a nine-month-old, despite being
     thirteen months of age. The parents reported to Dr. Eichman that
     the twins “had many words;” however, Dr. Eichman had only
     heard them babble. Dr. Eichman testified that the twins were
     observably different, in that they were smaller and not as
     developmentally advanced for their age, and a reasonable
     caregiver would be able to recognize that they were not on track
     with growth or development. After their admission on November
     26, 2019, the twins were discharged from the hospital on
     December 5, 2019, to the care of their parents. The parents met
     with the nutritionist and the general pediatrics team during the
     twins’ hospitalization, and they were provided with verbal and
     written instructions regarding their care and feeding, per Dr.
     Eichman. Additionally, multiple weight checks were scheduled for
     the twins post-discharge, which included bringing them into the
     office and a home nurse coming to the family home. Dr. Eichman
     testified that during their hospitalization, the twins were gaining,
     on average, twenty grams per day, which was viewed favorably in
     the light of the feeding schedule put in place to avoid refeeding
     syndrome.

           Despite the instruction and education provided to the
     parents, the scheduled appointments for weight checks in the
     home and the doctor’s office, and the evidence that the twins were
     capable of gaining weight as demonstrated during their
     hospitalization, the twins were readmitted to Children’s Hospital
     in January 2020. Dr. Eichman testified that the readmission was
     due to the fact that they were not showing the weight gain that
     would have been expected while in Parents’ care and because the
     parents had missed several of the twins’ doctors’ appointments.
     Moreover, the eczema that had been treated with topical steroids
     had not improved while in Parents’ care.

           CYF obtained an Emergency Custody Authorization to
     remove the twins in January 2020 and the caseworker testified
     that at the time of the removal the twins appeared very small.
     Mother had told CYF that she had the twins “on a vegan diet and
     that she was also breastfeeding but also feeding them smoothies
     with fruit, hemp seeds, walnut milk.” The caseworker testified
     that despite being hospitalized twice in a two-month time frame
     due to nutritional deficiencies[,] and discussions with the parents
     about the severity of the twins’ presentation in November 2019[,]

                                    -4-
J-S34018-22


     Mother and Father did not seem to understand how serious the
     situation was.

            After the twins’ removal in January 2020, CYF put in
     Homebuilders, a thirty-day intensive in-home services program,
     to support the family. Homebuilders’ goal, per CYF, was to work
     with the parents with scheduling and keeping appointments and
     addressing the children’s needs. The parents did not appear to
     gain any additional insight from these services and Homebuilders
     suggested that Parents receive a neuropsychological evaluation,
     as well as in-home mental health services. The caseworker
     testified that the twins were placed into [a] foster home at that
     time and eventually moved into a relative[’s] foster home in April
     2020.

            Mother had her eighth child, M.W., on May 16, 2020, and
     CYF obtained an Emergency Custody Authorization that same day.
     At the hospital discharge, the newborn[, M.W.,] was placed into
     the same relative[’s] foster home as the twins. The twins were
     adjudicated dependent on May 20, 2020. CYF filed a petition for
     dependency on [M.W.,] the newborn, based on the significant
     concerns the agency had with respect to the parents’ ability to
     appropriately feed and follow through with medical appointments.
     M.W., the newborn, was adjudicated dependent on June 25, 2020.
     Between the November 2019 hospitalization and the January 2020
     hospitalization, twelve Childline [reports] were filed and indicated
     against Mother and Father for causing serious medical neglect,
     failure to provide proper nutrition and hydration, and failure to
     provide proper medical care.

            This [c]ourt need not recite the extensive findings within the
     permanency review orders with respect to Mother and Father, as
     they are evident within []CYF Exhibit 5 - Certified Court orders.
     Without question, at the time the termination petitions were filed
     by CYF on November 4, 2021, and at the time of the termination
     proceedings on April 8, 2022, Mother and Father had made
     minimal progress towards remedying the issues and were in
     minimal compliance with the family service plan goals, despite CYF
     offering and providing services and evaluations aimed at efforts
     to reunify. See CYF Exhibit 5 - Certified Court Orders.

          At the time of the termination hearing, the twins (K.W. and
     K.L.W.) were three and a half years old and had been in care
     twenty-seven consecutive months. M.W. was almost two years

                                     -5-
J-S34018-22


         old and had been in care her entire life, twenty-three consecutive
         months. Not subject to the instant matter, Mother and Father’s
         oldest child resided outside of the home, and the three older
         sisters resided in the care of Parents, all four of whom are
         dependent.

Orphans’ Court Opinion, 6/27/22, at 2-8 (record citations and footnotes

omitted).

         The orphans’ court conducted the termination hearing on April 8, 2022.

The Children were represented by legal counsel, “appointed by court order,

after [the Orphans’] Court conducted a conflict analysis.”       Id. at 2.    CYF

presented testimony from Dr. Eichman; CYF caseworker, Ashley Hobbs;

licensed psychologist, Dr. Terry O’Hara; and licensed psychologist Dr. Beth

Bliss.    Mother, Father, and Children’s maternal grandmother testified in

opposition to termination. By orders dated April 8, 2022, and entered April

19, 2022, the orphans’ court terminated Mother’s parental rights pursuant to

23 Pa.C.S.A. § 2511(a)(2),(5),(8) and (b). Mother timely appealed. Both

Mother and the orphans’ court have complied with Pa.R.A.P. 1925.2



____________________________________________


2 Mother filed separate notices of appeal for each child. At 587 WDA 2022,
Mother failed to file her concise statement simultaneously with her notice of
appeal pursuant to Pa.R.A.P. 1925(a)(2). On June 7, 2022, this Court ordered
Mother to file her concise statement by June 17, 2022. She timely complied
by filing the concise statement in the orphans’ court on June 9, 2022, and in
this Court on June 13, 2022. Thus, Mother has preserved her appellate issues.
See In re K.T.E.L., 983 A.2d 745, 747 n.1 (Pa. Super. 2009) (failure to
simultaneously file a Rule 1925(b) statement did not result in waiver where
appellant later filed the statement and there was no allegation of prejudice
from the late filing). This Court consolidated Mother’s appeals on June 15,
2022.

                                           -6-
J-S34018-22


      Mother presents the following questions for review:

      1. Did the trial court abuse its discretion and/or err as a matter of
         law in granting the petition[s] to involuntarily terminate
         Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2),
         (5), and (8)?

      2. Did the trial court abuse its discretion and/or err as a matter of
         law in concluding that CYF met its burden of proving by clear
         and convincing evidence that termination of Mother’s parental
         rights would best serve the needs and welfare of the children
         pursuant to 23 Pa.C.S. § 2511(b)?

Mother’s Brief at 10.

      In reviewing Mother’s issues,

      our standard of review requires [us to] accept the findings of fact
      and credibility determinations of the trial court if they are
      supported by the record. If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion. As has been often stated, an
      abuse of discretion does not result merely because the reviewing
      court might have reached a different conclusion. Instead, a
      decision may be reversed for an abuse of discretion only upon
      demonstration     of     manifest   unreasonableness,    partiality,
      prejudice, bias, or ill-will.

      As [the Supreme Court] discussed in In re: R.J.T., [9 A.3d 1179,
      1190 (Pa. 2010)], there are clear reasons for applying an abuse
      of discretion standard of review in these cases. [U]nlike trial
      courts, appellate courts are not equipped to make the fact-specific
      determinations on a cold record, where the trial judges are
      observing the parties during the relevant hearing and often
      presiding over numerous other hearings regarding the child and
      parents. R.J.T., 9 A.3d at 1190. Therefore, even where the facts
      could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose its own
      credibility determinations and judgment; instead, we must defer
      to the trial judges so long as the factual findings are supported by
      the record and the court’s legal conclusions are not the result of
      an error of law or an abuse of discretion.



                                      -7-
J-S34018-22


In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some citations

omitted).

       CYF has the burden to prove by clear and convincing evidence that its

asserted grounds for termination are valid. In re R.N.J., 985 A.2d 273, 276

(Pa. Super. 2009). “[T]he standard of clear and convincing evidence is defined

as testimony that is so clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” Id. Under 23 Pa.C.S.A. § 2511, “the court must

engage in a bifurcated process prior to terminating parental rights.” In re

L.M., 923 A.2d 505, 511 (Pa. Super. 2007).          Initially, the focus is on the

conduct of the parent pursuant to § 2511(a). Id.

                                  Section 2511(a)

       With respect to grounds for termination under Section 2511(a), we need

only     agree   “as   to   any     one   subsection     in   order   to    affirm

the termination of parental rights.” In re A.S., 11 A.3d 473, 478 (Pa. Super.

2010).      Here, we address the second subsection, which provides for

termination when a parent’s

       repeated and continued incapacity, abuse, neglect or refusal of
       the parent has caused the child to be without essential parental
       care, control or subsistence necessary for his physical or mental
       well-being and the conditions and causes of the incapacity, abuse,
       neglect or refusal cannot or will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).




                                       -8-
J-S34018-22


      Section 2511(a)(2) “emphasizes the child’s present and future need for

‘essential parental care, control or subsistence necessary for his physical or

mental well-being.’” In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008) (citation

omitted). Grounds for termination under subsection (a)(2) are not limited to

affirmative misconduct. Id. “Where the parent does not exercise reasonable

firmness in declining to yield to obstacles, her [parental] rights may be

forfeited.” Id. at 83. The grounds for termination under § 2511(a)(2) may

include acts of refusal as well as incapacity to perform parental duties. In re

S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021). We have long recognized that

a parent is required to make diligent efforts toward the reasonably prompt

assumption of full parental responsibilities. In re Adoption of M.A.B., 166

A.3d 434, 443 (Pa. Super. 2017).

      Mother asserts the trial court erred in finding grounds for termination

under Section 2511(a)(2). She argues:

            The record failed to provide sufficient evidence to make
      finding under 23 Pa.C.S. § 2511(a)(2). CYF failed to prove that
      Mother had a continuing incapacity … that caused the [C]hildren
      to be without essential parental care or that Mother cannot or will
      not remedy any such incapacity. The record demonstrates that
      Mother could provide proper care and control of the Children. CYF
      acknowledged that Mother provided nutritionally appropriate food
      during visitation. The [Child Health Evaluation and Coordination
      Services (CHESCS)] Nurse testified that Mother verbalized an
      understanding of the immunizations and well child checks and had
      a good understanding of the twins’ allergies.

           It was also undisputed that the three older minor children in
      Mother’s care never had nutritional issues or failure to thrive
      concerns. Mother’s ability to provide essential parental care to


                                     -9-
J-S34018-22


      her other children is relevant. (Interest of S.K.L.R., 256 A.3d
      1108, 1124 (Pa. 2021)).

Mother’s Brief at 17-18 (record citations omitted).

      CYF counters that Mother has “been unable to do what is critical for

reunification.” Participant’s Brief at 29. CYF further asserts that Mother has

“not made progress in understanding, accepting, and acknowledging any

aspect of why [her C]hildren are in care.”     Id.    While Children’s counsel

acknowledges that Mother “has made progress on her court ordered goals,”

counsel further asserts that “the primary reason the [C]hildren came in to care

continues to exist.” Appellee Brief at 14.

      As indicated by CYF and Children’s counsel, the record supports the

orphans’ court’s termination of Mother’s parental rights under 23 Pa.C.S.A. §

2511(a)(2). The court addressed Mother and Father’s shortcomings:

             With respect to 23 Pa. C.S. § 2511(a)(2), this [c]ourt found
      that CYF clearly and convincingly proved the requisite grounds.
      Goals were set forth for Mother and Father in order to remedy the
      incapacity, abuse, neglect or refusal that caused [C]hildren to be
      without proper parental care necessary for their physical and
      mental well-being. These goals included parenting, visitation,
      cooperation with service providers and the agency, and of
      significant import[], some demonstrated accountability and
      understanding of what happened that lead to the twins’ severe
      malnutrition and developmental delays.

            Mother and Father’s efforts on addressing the goals
      throughout this case could be best described as stagnant. At each
      and every permanency review hearing, the found that Mother and
      Father made “minimal progress” towards alleviating the
      circumstances which necessitated the original placement. Parents
      both appeared to be perpetually stuck and would regularly revisit
      the reasons why [C]hildren were removed and adjudicated
      dependent despite this [c]ourt, at each hearing, encouraging the


                                    - 10 -
J-S34018-22


      parents to address the goals and ordering services to assist their
      efforts towards reunification.

            At the same time, CYF also made attempts to get Mother
      and Father to better understand what they needed to accomplish
      for these three young children to be returned to their care. Both
      parents, and Mother in particular, were extremely hostile
      toward the CYF caseworker and these hostilities increased as the
      case continued.

Orphans’ Court Opinion, 6/27/22, at 12-13 (emphasis added).           The court

further found “it deeply troubling that the parents, at the time of the contested

termination proceeding, continued to demonstrate almost a disconnect with

their current situation.” Id. at 14.

      The record supports the orphans’ court’s analysis. The parties stipulated

that Dr. Adelaide Eichman, from the Division of Child Advocacy at Pittsburgh

Children’s Hospital, was an expert “in child abuse and pediatrics.” N.T.,

4/8/22, at 6.    In November 2019, Dr. Eichman diagnosed the twins as

malnourished, and concluded they “did not have an adequate diet prior to

their hospitalization.” Id. at 8-9. Dr. Eichman recalled that neither parent

“was receptive to the children being hospitalized.”     Id. at 9. Dr. Eichman

opined that “a reasonable caregiver would recognize that the kids were not on

track with their growth or development.” Id. at 12. The Children improved

at the hospital and were discharged to Mother and Father in December 2019.

Dr. Eichman testified, “it was my diagnosis that the children had suffered from

medical neglect.”   Id. at 17.    Her “assessment [was] that the children’s

nutritional needs were not being met in their home environment”; she


                                       - 11 -
J-S34018-22


confirmed the situation was “a near fatality for the children,” and the parents

took no responsibility. Id. at 17, 21.

      CYF caseworker Ashley Hobbs testified to becoming involved with the

family in January 2020. Id. at 26. However, CYF had “referrals and cases

that dated back to 2001 when [the parents’ oldest child] was a baby.” Id. at

29. Ms. Hobbs stated that Mother “not understanding what [Children] need

for nutrition is a huge concern.” Id. at 35. The twins were placed in foster

care and adjudicated dependent in May 2020; their younger sister, M.W., was

born a few days later.    Id. at 37.     CYF obtained an emergency order for

custody of M.W., who was discharged from the hospital and placed in foster

care with her twin sisters; the court adjudicated M.W. dependent in June 2020.

Id.   Both parents had “liberal supervised visits ... with conditions that the

parents could take one or both twins out into the community without

supervision, not to exceed two hours.”       Id. at 40.   The parents also had

unsupervised visitation with M.W. Id. at 41. However, in October 2020, the

parents alleged that the twins had been sexually abused. Id. at 42. The twins

were evaluated at Children’s Hospital and no abuse “was identified.” Id. at

42. The visits were changed to being supervised at the parent’s home. Id.

at 43. The parents alleged sexual abuse of the Children again, during a visit,

in September 2021. Id. at 45. Ms. Hobbs continued:

      There w[ere] a lot of issues surrounding developmental therapy
      for the girls, and the girls were unable to get the therapy unless
      they were at visits with their parents. But even then[,] they were
      late to appointments or they no-showed or they did not respond

                                    - 12 -
J-S34018-22


     to scheduled appointments. And therefore, it was decided after a
     permanency review [hearing], it was ordered on December 10,
     2020, that [foster parents were] appointed secondary educational
     decision-makers so that the twins could [receive] the
     developmental therapy that they needed.

Id. at 46-47.

     With respect to Mother’s mental health, Ms. Hobbs testified Mother was

referred to services, but she never acknowledged “to any service provider or

the agency that [the parents] have problems and need treatment.” Id. at 50.

In January 2022, Ms. Hobbs emailed Mother about her missed mental health

evaluations.    Id. at 55.   Mother responded that “she had to cancel her

evaluation because of scheduling conflicts, as someone needed to be home

with [her other] children during the school day.” Id. When Ms. Hobbs emailed

Mother about whether “there was a reason the evaluation for [Father] was

cancelled as well,” Mother answered:

     I didn’t ask you to schedule the evaluations, Ashley. Quit putting
     your wrong words in an e-mail and trying to make it seem like it’s
     coming out our mouths. I simply told you I reached out to Dr.
     Bliss to reschedule these evaluations and instead of Dr. Bliss
     calling us back to get that done, you all ran to each other like little
     kids would do and harped on that moment. Listen, unexpected
     things do occur in a person’s life but that’s not expected of you to
     give real news because you are a child. You have fabricated this
     whole ordeal since my babies were falsely removed and I finally
     heard it out of the horse’s mouth, what I already knew, that my
     babies were medically kidnapped by the CYF system. I pray for
     you and the people you flock with. You are an evil person and
     God got the final say, not you or your system. Leave me with
     respect, peace, and knowing that you are full of crapola.
     Sovereign, [Mother]

Id. at 55-56.



                                     - 13 -
J-S34018-22



      Ms. Hobbs described Mother as cooperating with CYF “to a bare degree.”

Id. at 61. She explained that Mother would

      do the basic court[-]ordered things to a degree. However, to get
      these things accomplished, it takes a lot of time, it takes a lot of
      constant checking to make sure that appointments are being kept
      or [the parents are] meeting with the appropriate people. And so
      that has, I would say, caused progress to take more time than it
      should.

Id.

      Dr. O’Hara, a licensed psychologist with expertise in child and forensic

psychology, performed individual and interactional evaluations of the family

in July 2020. Id. at 98. He conducted an individual evaluation of Mother. Dr.

O’Hara testified, “from my perspective at the time there were significant issues

– from my perspective, hypothetically speaking, with that level of concern,

without any services, it would be difficult from my perspective to make

progress.” Id. at 105-06. He also stated:

      [I]n [Mother]’s case, her struggling with a variety of treatment
      providers, that can sometimes be an indication of a personality
      disorder. Someone who has a lot of difficulties working with
      others and so forth can be an indicator -- one indicator for a
      personality disorder. That was a hypothesis that I didn’t have a
      whole lot of evidence of at the time, but it was something I
      suggested should be explored in more detail.

Id. at 104-05.

      However, Dr. O’Hara added:

      I’m really limited in what I can say about the parties now. I
      haven’t seen them in approximately two years. But at the time of
      the evaluations, it was my perspective that mental health



                                     - 14 -
J-S34018-22


      treatment and the services that I outlined in my reports were
      strongly advisable for both [Mother and Father].

Id. at 107.

      Approximately two years later, in 2022, Mother was evaluated by

licensed psychologist, Dr. Bliss. The parties stipulated to Dr. Bliss being an

expert in child and forensic psychology.     Id. at 117.    Dr. Bliss performed

individual and interactional evaluations of Mother, as well as Father, the

Children, and the foster parents. Mother canceled her appointments with Dr.

Bliss several times, and Dr. Bliss gave her “one more chance … it was her last

chance. And she did show up for the March 8, [2022,] appointment.” Id. at

119. In response to CYF’s questions, Dr. Bliss testified:

      [Mother] denied ever receiving any formal treatment. She’s never
      been hospitalized or prescribed meds. She reported completing
      parenting classes. And the psych evals from Dr. O’Hara and the
      neuropsych … she said she was not aware of being given any
      diagnoses from these evaluations.

      Q. And how would you report her insight and judgment?

      A. I would say it’s low.

      Q. And why do you say that?

      A. She also has the same defensiveness and guardedness [as
         Father,] to a more significant degree, but I had a lot of
         concerns in general with her functioning. She presented as
         extremely disorganized. Having difficulty recalling certain
         things. Distrusting of people in the system, almost to a
         paranoid level, reporting some almost delusional thinking. So
         there were concerns with her general cognitive functioning.

Id. at 125.




                                    - 15 -
J-S34018-22


     Dr. Bliss further addressing Mother’s ability to parent, stating that

Mother would

     [n]eed to show significant improvement of [her] understanding of
     the [C]hildren’s medical needs and what happened and how [the
     parents] can ensure that it won’t happen again in the future. Mom
     needs to better understand and get control of these cognitive
     symptoms … [which] greatly impact her ability to parent.

Id. at 131.

     The orphans’ court found the “testimony of Dr. O’Hara and Dr. Bliss

further solidified” Mother’s failure to progress toward “accountability and

understanding of what happened with the twins.” Orphans’ Court Opinion,

6/27/22, at 22, 24. The court concluded Mother “had a goal to cooperate with

service providers and CYF and … failed to make any modicum of progress …

throughout the life of the case.” Id. at 21. Accordingly, the court concluded

that Mother’s repeated and continued incapacity to parent caused the Children

to be without essential care, and the incapacity could or would not be

remedied.     See 23 Pa.C.S.A. § 2511(a)(2).    We discern no error in the

termination of Mother’s parental rights under Section 2511(a)(2).

                              Section 2511(b)

     Mother also argues the orphans’ court erred in finding grounds for

termination under Section 2511(b), which requires the court “give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.” 23 Pa.C.S.A. § 2511(b). Mother claims that termination of her

parental rights was contrary to the Children’s needs and welfare because


                                   - 16 -
J-S34018-22


Mother has a bond with Children, “who need the benefits they derive from

their relationship with Mother.” Mother’s Brief at 23.

      “Only if the court determines that the parent’s conduct warrants

termination of his or her parental rights does the court engage in the second

part of the analysis pursuant to Section 2511(b): determination of the needs

and welfare of the child under the standard of best interests of the child.” In

re L.M., 923 A.2d 505, 511 (Pa. Super. 2007). When the trial court considers

a child’s needs and welfare, the “extent of any [parental] bond analysis ...

necessarily depends on the circumstances of the particular case.”       In re

K.Z.S., 946 A.2d 753, 763 (Pa. 2008).

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, this
      Court stated that the trial court should consider the importance of
      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

In re A.S., 11 A.3d at 483 (citations omitted).

      It is undisputed that Children have a bond with Mother. However, the

twins have resided in the pre-adoptive home of foster parents since April

2020, and M.W. joined them shortly after her birth in May 2020. Ms. Hobbs

testified:

      I have observed a clear and definite bond and attachment
      between the foster parents and the [C]hildren. … The girls seem
      very comfortable with the foster parents. They’re very happy
      when they’re around them. They smile, they go to them if they
      need something. They’ll ask questions and say, auntie or uncle,
      can you get me this, can you do that. They often are sitting on

                                    - 17 -
J-S34018-22


      their laps or playing with them during my visits. And the [foster
      parents] are very attentive to their needs when they need
      something.

N.T., 4/8/22,    at   62-63.    Ms. Hobbs stated that         the   Children are

“developmentally on target” and foster parents meet their emotional needs.

Id. at 63.

      In addition, Ms. Hobbs opined that termination was in the Children’s

best interest. She explained:

      Because at this time, over the course of over two years, neither
      of the parents have taken any form of responsibility for any
      missed, no-showed, rescheduled doctors’ appointments that
      essentially led their children to come into care. Over the two years
      that I have worked with them, there really has been minimal
      progress with respect to that.

             And with respect to even acknowledging with other services,
      if a service does not occur, it’s the [provider’s] fault. It’s not the
      parents’ fault. They do not know how to take responsibility for
      even minor things that a person can take responsibility for. And
      that would … cause these [C]hildren to potentially be in harm’s
      way moving forward as they get older. There’s a concern that
      their educational needs are not going to be met. There’s a concern
      that their medical needs will not be met. And any of their other
      basic needs may not be met due to the [parents’] lack of
      responsibility and acknowledgment across the board, not just
      specifically the reasons that the kids came into care.

Id. at 64-65.

      The orphans’ court credited Ms. Hobbs’ testimony, as well as the

testimony of Dr. O’Hara and Dr. Bliss. The orphans’ court explained:

      The [c]ourt does believe Mother and Father when they express
      their love for these three children. However, the twins have been
      in care twenty-seven consecutive months and the younger child
      has been in care since birth. The [c]ourt accepts the very credible
      testimony of Dr. O’Hara and Dr. Bliss, and agrees that that

                                     - 18 -
J-S34018-22


     termination meets the needs and welfare of these children and
     termination is in the Children’s best interest. These parents had
     two individual evaluations by separate evaluators roughly
     eighteen      months       apart     and     these     evaluations
     demonstrated that neither Mother nor Father were any
     further along in gaining the necessary judgment and
     insight to parent these children. Furthermore, Mother and
     Father failed to present any credible testimony or evidence to
     overcome the evidence that overwhelmingly supported this
     conclusion. This [c]ourt found that any potential negative
     impact [from termination] would be mitigated by the fact
     that [Children] have been in relative placement this entire
     time and have exposure and contact with additional,
     extended family members, who also love and support
     them. For these reasons, the [c]ourt did not commit an error of
     law or abuse of discretion in finding that termination best met the
     needs and welfare of these children.

Orphans’ Court Opinion, 6/27/22, at 29-30 (emphasis added).

     Consistent with the foregoing, we discern no error by the orphans’ court

in terminating Mother’s parental rights under 23 Pa.C.S.A. § 2511(b).

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2022




                                   - 19 -